258 S.W.3d 67 (2008)
METROPOLITAN LIFE INSURANCE COMPANY, Plaintiff,
v.
Angel LANE, Sharmae Young, Sylvia Young, Ted Foster & Sons, Inc., d/b/a White House Chapel North, Respondents, and
Angela Jeans, Appellant.
No. ED 89948.
Missouri Court of Appeals, Eastern District, Division Five.
May 13, 2008.
Joseph Robbins, St. Louis, MO, for appellant.
Matthew Rossiter, Lisa Montano, Co-Counsel, Steven Reynolds, St. Louis, MO, Robert Cappiello, Clayton, MO, for respondents.
Ann Elizabeth Buckley, St. Louis, MO, for plaintiff.
Before PATRICIA L. COHEN, C.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER., J.

ORDER
PER CURIAM.
Angela Jeans ("Wife") appeals from a judgment in the Circuit Court of St. Louis County finding that Sylvia Young, Angel *68 Lane and Sharmae Young are the beneficiaries of Emmet Young's ("Decedent") $33,000 life insurance policy. In her sole point on appeal, Wife argues that the trial court erred in finding that Decedent did not intend to change his beneficiary because this finding was against the weight of the evidence. More specifically she argues that Decedent substantially complied with the terms of the policy and "had done everything possible to effect such a change."
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).